ORDER'
hConsidering the. Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that'respondent, Laura J. Johnson, Louisiana Bar Roll number 7312, be and she hereby is suspended from the practice of law on an interim basis pursuant' tó ' Supreme Court Rule'XIX, § 19.2, pending further orders of this court. Pursuant .to Supreme Court Rule *38XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that the Office of Disciplinary Counsel may seek the appointment of a trustee(s) to protect the interests of respondent’s clients pursuant to the provisions of Supreme Court Rule XIX, § 27, if appropriate.
new Orleans; Louisiana, this _ day of _, 2015.
FOR THE COURT:
/s/
/s/ Justice, Supreme Court of Louisiana